No. 88-71
               IN THE SUPREME COURT OF THE STATE OF MONTANA




JANEEN L   .  (WEDUM) BREIDENBACH ,
                  Plaintiff, Counterdefendant and
                  Respondent,
          -vs-

JOHN RANDALL WEDUM, JOSEPH PAY WEDUM
AND SHARON L. McBRIDE,
              Defendants and Counterclaimants,
              and Appellants.
       and
THE ESTATE OF JOHN J. WEDUM, STATE
NATIONAL GUARD ASSOCIATIONS INSURANCE
TRUST, AND NATIONWIDE INSURANCE, AND
JOHN DOES 1-10,
              Defendants.


APPEAL FROM:     District Court of the First Judicial District,
                 In and for the County of Lewis & Clark,
                 The Honorable Thomas Honzel, Judge presiding.
COUNSEL OF RECORD:

          For Appellant:
                 Pauly   &   Hopqood; Peter C. Pauly, Helena, Montana
          For Respondent:
                 Jackson, Murdo, Grant     &   Larsen, P.C.; John H. Grant,
                       ,
                 Hel-ena Montana


                                       Submitted on Briefs:   Aug. 4, 1988
                                        Decided: September 1, 1988

Filed :



                                      Clerk
           equally, share and share alike, in all of
           his estate, wherever situated and however
           comprised and however held and whether to
           be designated as being distributed by
           law, by devise, or by last will and
           testament.
           This agreement made this 9 day of March,
           1987, at Helena, Montana.
This agreement was signed by John R. Wedum, Joseph R. Wedum
and Janeen L. Breidenbach.    Sharon L. McBride did not sign
the agreement but apparently consented to its terms.
      After the agreement was signed, the attorney for the
estate of John J. Wedum notified the various financial
institutions by letter dated March 9, 1987, that an agreement
between the "affected parties hereto" and Janeen Breidenbach
was reached which rendered the "accounts held jointly" assets
and part of the estate. The financial institutions evidently
were notified of a dispute over the intention of the parties
to the agreement because the banks would not release the
money to any of the parties. Janeen Breidenbach filed this
action to compel the release of the insurance and joint
account funds.
      The District Court found the bank accounts wholly
vested in Janeen at the instant of her father's death, since
survivorship is the essential characteristic of joint tenancy
property, and also that the life insurance proceeds were
payable to Janeen at the death of her father because she was
the named beneficiary. The defendants below argued that the
agreement constituted a renunciation by Janeen of the joint
accounts and insurance proceeds, whereupon the       property
became part of the estate. The District Court held, however,
that the agreement did not constitute a valid renunciation.
We agree.
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.

      This appeal comes from an order and judgment of the
District Court of the First Judicial District, Lewis and
Clark County, State of Montana, granting Janeen Breidenbach's
motion for summary judgment. The parties primarily involved
are the children of John J. Wedum, deceased.      The dispute
involves the effect of a family settlement agreement in which
the signing heirs agreed to share equally their father's
estate. The issue on appeal is whether the family settlement
agreement constitutes a valid renunciation of insurance
proceeds and a survivor's interest in joint property.
      John J. Wedum died March 1, 1987. At his death, Mr.
Wedum held joint tenancy accounts with his daughter Janeen
Breidenbach in certain local banks and also had acquired life
insurance in which he named Janeen primary beneficiary. On
March 9, 1987, four of John J. Wedum1s children entered into
a family agreement in which the signatories would share the
estate equally.    John Randall Wedum, one of the children,
drafted and delivered to the signatories the agreement which
reads as follows:
           We, the undersigned heirs of John J.
           Wedum, after due consideration and review
           of the assets of the estate and having in
           mind our fatherls intentions to treat all
           of his children equally do hereby
           mutually agree, and the consideration for
           the    making   of   the   agreement   is
           relinquishment of any objection that the
           undersigned would have to the disposition
           of his estate and to carry out his wishes
           and intentions evidenced by his last will
           and testament and his conversations with
           the undersigned and as evidence of our
           love and affections for our deceased
           father and each other, do hereby agree
           that we, his four heirs, shall share
      Under § 72-2-101, MCA, a surviving joint owner or
beneficiary under an insurance contract may renounce, in
whole or in part, any interest in the property by filing a
written instrument which must:
      a) describe the property or interest renounced;
      b) be signed by the person renouncing; and
      C) declare the renunciation and the extent thereof.
      The appellants argue that the agreement is not only a
valid family settlement agreement but also suffices as a
written renunciation of interests outside of the estate.
Appellants contend the renunciation is effective by readinq
together the following two clauses in the agreement: "[alnd
the consideration for the making of the agreement is
relinquishment of any objections that the undersigned would
have to the disposition of his estate  .   .
                                         . " and " Ti]n all
of his estate, wherever situated and however comprised and
however held and whether to be designated as being
distributed by law, by devise, or by last will and
testament."
      We reject such strained construction.     Our emphasis
goes to the words "disposition of his estate" and "in all of
his estate" in the above two quoted clauses. It is not our
job to cut and paste in order to find what appellants allege
was the intention of the parties. Appellants are attempting
to transform an awkwardly drafted family settlement agreement
into a renunciation of property interests which have already
vested in the respondent, and are outside the estate.      We
hold that, with respect to property held outside of the
estate, this agreement fails to meet          the statutory
requirements of S 72-2-101, MCA, and is therefore ineffective
as a renunciation or relinquishment of those vested rights.
We do not address the adequacy of the settlement agreement
itself.
      Initially, the agreement does not describe any property
interests to be renounced. It merely states that the parties
will relinquish their "objections . .. to the disposition of
his estate." Nowhere in the agreement are joint tenancy bank
accounts or life insurance proceeds mentioned.    Yet, even
assuming that this clause is an effective renunciation, it
applies only to estate property, not to Janeen's vested
personal property.
      Additionally, the broad, encompassing language of
"wherever situated and however comprised and however held,"
describes and modifies the estate property which is being
equally distributed by the terms of the agreement. It would
be absurd to construe this language as an expansion of the
"relinquishment" clause.
      Second, the agreement does not declare that it operates
as a renunciation of property interests or the extent of any
renunciation. Even if we assume the "relinquishment" clause
is a valid renunciation, it extends only to objections to the
distribution of the estate.
      We   have  examined   the   effectiveness  of   claimed
renunciations in earlier cases.     In Casagranda v. Donahue
(1978), 178 Mont. 479, 585 P.2d 1286, the following statement
in a letter from one joint tenant to the other was claimed to
be a renunciation:
          As I told you in my last letter, Mickey,
          your money is yours to do with what you
          want.     I hope you don't      feel an
          obligation to include me in your will

Casagranda, 178 Mont. at 482, 585 P.2d at 1287-1288.   We held
that this statement was not a renunciation, stating:
          Respondent's   statement in    a   letter
          expressing her appreciation for being
          named in a Will cannot be construed in
          any manner to amount to a renunciation of
           her interest in the bank accounts. The
           accounts are not mentioned in the letter.
           Nothing is said about the devise or from
           what source it is to be made.
Casagranda, 178 Mont. at 485, 585 P.2d at 1.289.
      In Lundgren v. FIoglund (Mont. 1985), 711 P.2d 809, 42
St.Rep. 2031, judgment creditors attempted to reach trust
income held under a spendthrift provision by contending that
assignments by the beneficiary of a portion of the inherited.
estate amounted to a renunciation of the trust.      We held
there was no renunciation, stating "[tlhe assignments did not
declare the renunciation nor properly describe the interest
renounced." Lundgren, 711 P.2d at 814.
      The fundamental rule in construing statutes is to give
effect to the intention of the Legislature as expressed in
the statute. In so doing, we must look to the plain language
of the statute and the object sought to be accomplished. The
thrust of our opinions in Casagranda and Lundgren, and what
we now expressly hold, is that a renunciation of property
rights or interests under § 72-2-101, MCA, must be clear and
unequivocal. That clearly was the intent of the legislature
in specifically requiring a written renunciation, signed by
the person renouncing, that it describe the property or
interest, and declare the renunciation and its extent.
      In the alternative, the appellants argue the agreement
is ambiguous, and therefore, par01 evidence should be heard
to determine the parties' intention. But upon our reasoning
above, this avenue is of no assistance for if a renunciation
is to be clearly and unequivocally stated in a written,
signed and filed instrument, an ambiguity therein will render
it ineffective as a matter of law.       We find appellants1
argument equally unpersuasive because they argued to the
District Court that the agreement was "clear and unambiguous
on   its   face."   Ambiguity   or   not,   there   is   no   valid
renunciation.      Therefore, the District      Court    correctly
granted the motion for summary judgment.
                .
      A f f irmecl




We concur: